DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments filed 05/10/2021 have been entered.
Claims 10-12 and 15-16 are cancelled.
Claims 1-9, 13-14 and 17-18 are pending.
Claim objections have been overcome through amendment and are withdrawn.

Response to Arguments

Applicant’s arguments filed 05/10/2021 have been fully considered but are moot for new grounds of rejection. 
Despite the mootness of the arguments, examiner will respond in part to Applicant’s arguments. Applicant argues that amended language “connection status” in claim 1, 9, 13, 14 and 17 overcomes the prior rejection because none of the references cited in the previous action disclose a connection status. Examiner agrees with this assessment, however the usage of connection status is well-known in the art and the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (WO 2015149107 A1), hereafter K1, in view of Cariss (US 20160295358 A1), hereafter C1, and further in view of Hiller (US 20190116087 A1), hereafter H1.
Regarding Claim 1, K1 discloses the below limitation:	use the at least one receiver to determine that a wireless device has newly connected to the mobile device (K1 Fig 1 Bluetooth tag 120; Par 22 the recipient mobile device could establish a connection with or via the transmitting mobile device in order to gain access to the context-sensitive information);	use the at least one receiver to transmit information to at least one device registry, the first information comprising an identifier of the wireless device (Fig 1 remote server 130; Fig 3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);(Par 53 a mobile device configured to receive the unique identifier from the wireless transmitter and to obtain context-sensitive information associated with the unique identifier; Par 60 algorithm encodes the unique identifier in response to a data source wherein the data source comprises at least one of sensor data; alert data; asset tracking data; status data; encryption; event data; external stimulus data or sequential portions of a sequence of data);	update or remove the profile stored on the storage means if the connection status of the wireless device has changed to the new connection status (Par 22 context-sensitive information may be stored or cached on the recipient mobile device; Par 153 UUID can be updated depending on the location of the mobile device running the tag software or application);	determine from profiles stored on the storage means whether the wireless device is currently connected to the mobile device (determine from profiles stored on the storage means whether the wireless device is currently connected to the mobile device; and); and	use the at least one transmitter to transmit the at least one of the data and the request to the wireless device if the wireless device is determined to be currently connected to the mobile device (use the at least one transmitter to transmit the at least one of the data and the request to the wireless device if the wireless device is determined to be currently connected to the mobile device.).
not disclose the below limitation:	store or update a profile corresponding to the wireless device on the storage means;	use the at least one transmitter to transmit second information to the at least one device registry if the connection status of the wireless device has changed to the new connection status, the second information comprising the identifier of the wireless device and the new connection status;	use the at least one receiver to receive information from a device for transmitting information, the information comprising an identifier of the wireless device and further comprising at least one of data and a request;
C1 does disclose the below limitation:	at least one receiver (C1 Fig 3A communications interface(s) 308);	at least one transmitter (Fig 3A communications interface(s) 308);	storage means (Fig 3A internal storage 309); and	a processor (Fig 3A processor 305) configured to:store or update a profile corresponding to the wireless device on the storage means (Pg. 8 lines 27-30 When a registered Bluetooth tag is detected by one of the smartphones 130, 132, 140, and 150, the mobile device software application 160 running on that smartphone records data relating to the current location of the Bluetooth tag);	update or remove the profile stored on the storage means if the connection status of the wireless device has changed to the new connection status (Pg. 9 lines 23 - 27 When a mobile device is outside communications range for communicating with the computer server 180 hosting the database software application 182, the mobile device software application 160 nevertheless continues to obtain and store data representative of asset movement and/or status from Bluetooth tags);	use the at least one transmitter to transmit second information to the at least one device registry if the connection status of the wireless device has changed to the new connection status, the second information comprising the identifier of the wireless device and the new connection status (Pg. 9 Lines 3-7, Pg. 12 lines 24-26 data recorded by the mobile device software application 160 is transferred or uploaded to the computer server 180. The uploaded data is processed and the relevant records in the database software application 182 are updated to reflect the latest location of the relevant Bluetooth tag);	use the at least one receiver to receive information from a device for transmitting information, the information comprising an identifier of the wireless device and further comprising at least one of data and a request (Pg. 8 lines 31-33 Data recorded by the mobile device software application 160 typically comprises, but is not limited to: The unique or substantially unique identifier of the Bluetooth tag);
K1 and C1 do not disclose the below limitation:	a connection status indicating a state of the connection;
H1 does disclose the below limitation:	a connection status indicating a state of the connection (H1 Par 101 profiles can be generated to include at least some of the information stored within the configuration profile, such as a device name, a connection status, etc.);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the management of connected devices disclosed in K1 with the tracking and storage of information of connected devices as disclosed in C1, and further with the usage of a connection status to help assist with the connected device management, as disclosed in H1. Managing connected devices, such as in the instant IoT environment of the Bluetooth tags of K1, has strict requirements on device management. Applying local caching and/or a centralized server as disclosed in C1 to track the multitude of connected devices reduces strain on the network management device. Further, a connection status, such as the one in H1, is well-known in the art and is likely to be used when determining what devices, if any, are currently connected to a network. All of these arts are directed to managing wireless devices, which is the same problem the instant device is attempting to solve. Therefore, it would have been obvious to combine K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, K1, C1, and H1 disclose the limitations of Claim 1.K1 further discloses the below limitation:	wherein said processor is further configured to use an identifier of the wireless device to determine at least one address of the at least one device registry from associations between wireless devices and device registries stored on the storage means (K1 Fig 3A step 206 App receives UUID(s) & contacts server; Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the K1. An identifier allows a system to quickly locate a specific record in a database, such as the local cache discussed above in Claim 1. K1 uses UUID which ensures that even in a complicated environment with a large number of connected devices, such as IoT, each device will be uniquely identified to aid in indexing stored records. Identifiers are necessary to parse large datasets. Therefore, it would have been obvious to combine K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, K1, C1 and H1 disclose the limitations of Claim 1.
K1 further discloses the below limitation:	wherein the processor is further configured to use an identifier of the wireless device to determine whether to transmit the second information to the at least one device registry from associations between wireless devices and device registries stored on the storage means (K1 Par 153 UUID can be updated depending on the location of the mobile device running the tag software or application, for example based on the location services available to that mobile device such as GPS).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the aforementioned wireless device further with the usage of an identifier that assists in determining whether or not to add a device to a connected device registry, as disclosed in K1. The identifier disclosed in K1 includes physical location of a mobile device. If a device is out of a service area of the instant network, the processor may decide to not add said device to a connected device registry for the sake of minimizing unnecessary K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, K1, C1 and H1 disclose the limitations of Claim 1.
K1 discloses the below limitation:	wherein the processor is further configured to use the at least one receiver to receive registry information from the wireless device and to determine at least one address of the at least one device registry based on the registry information (K1 Par 13 unique identifier can be any suitable code that can be used as a unique (or practically unique) code, and that can have context-sensitive information associated with it. In embodiments, the unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address).
C1 further disclose the below limitation:	use the at least one receiver to receive registry information from the wireless device (C1 Pg. 8 lines 20-23 computer server 180 is coupled to the Internet, the GSM telephone network, and/or any other applicable communications networks to facilitate communications with various mobile or fixed-location communications devices);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the aforementioned device with using device registry information to determine address, as disclosed in K1. Although K1 has an implied transceiver that is used to transmit and receive said identifier, C1 explicitly states that usage of the receiver. As discussed above, the identifier disclosed in K1 is a UUID or alternatively a MAC address, both K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, K1, C1 and H1 disclose the limitations of Claim 1.
K1 does not disclose the below limitation:	further comprising an interface configured to allow at least one of a user of the mobile device and an application running on the mobile device to associate the wireless device with at least one identifier of at least one of the at least one device registry, the at least one identifier comprising at least one address of the at least one device registry or allowing the mobile device to obtain at least one address of the at least one device registry.
C1 does disclose the below limitation:	further comprising an interface configured to allow at least one of a user of the mobile device and an application running on the mobile device to associate the wireless device with at least one identifier of at least one of the at least one device registry, the at least one identifier comprising at least one address of the at least one device registry or allowing the mobile device to obtain at least one address of the at least one device registry (C1 Pg. 22 lines 3-11 electronic device 301 also includes user input devices 313 which are typically formers by keys … the user input devices 313 may include a touch sensitive panel physically associated with the display 314 to collectively forma touch-screen. Such a touch-screen may thus operate as one form of graphical user interface (GUI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the aforementioned device with user interface options such as the ones disclosed in C1. Although a device registry can be completely handled by the system, including an optional GUI to allow a human operator to modify the register as in C1 makes the usage of the device more robust and hedges against system errors. It is common in the art for an automated system to have some kind of user interface ability, at minimum to output information to a human operator. Therefore, it would have been obvious to combine K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, K1, C1 and H1 disclose the limitations of Claim 1.
K1 does not disclose the below limitation:	further comprising an interface configured to allow at least one of a user of the mobile device and an application running on the mobile device to specify which devices are allowed to transmit information to the wireless device.
C1 does disclose the below limitation:	further comprising an interface configured to allow at least one of a user of the mobile device and an application running on the mobile device to specify which devices are allowed to transmit information to the wireless device (C1 Pg. 22 lines 3-11 electronic device 301 also includes user input devices 313 which are typically formers by keys … the user input devices 313 may include a touch sensitive panel physically associated with the display 314 to collectively forma touch-screen. Such a touch-screen may thus operate as one form of graphical user interface (GUI)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the aforementioned device with a user interface that allows a user to manually adjust aspects of the invention, as disclosed in C1. Although a device registry can be completely handled by the system, including an optional GUI to allow a human operator to modify the register as in C1 makes the usage of the device more robust and hedges against system errors. It is common in the art for an automated system to have some kind of user interface ability, at minimum to output information to a human operator. Therefore, it would have been obvious to combine K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, K1, C1 and H1 disclosed the limitations of Claim 1.
K1 does not disclose the below limitation:	wherein the at least one transmitter is configured to transmit the first information and the second information over a cellular communication network.
C1 does disclose the below limitation:	wherein the at least one transmitter is configured to transmit the first information and the second information over a cellular communication network (C1 Pg. 8 lines 20-23 computer server 180 is coupled to the Internet, the GSM telephone network, and/or any other applicable communications networks to facilitate communications with various mobile or fixed-location communications devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the aforementioned device with the ability to communicate over a cellular network as C1. Communicating over a cellular network removes the need to set up an internet hotspot in the operating area and ensure a consistent and stable internet connection. It is common in IoT inventions to rely on cellular networks for communication because a cellular network is largely more capable of handling many connected devices simultaneously than typical internet gateway. Therefore, it would have been obvious to combine K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, K1 discloses the below limitation:	use the at least one receiver to receive first information from a mobile device, the first information comprising an identifier of a wireless device connected to the mobile device (K1 Fig 1 remote server 130; Fig 3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);	use the at least one transmitter to transmit the at least part of the at least one profile to the device for transmitting information (Par 46 the transmitter may be configured to receive and store unique identifiers of mobile devices within its proximity. The mobile devices can be configured to broadcast such a unique identifier in a similar manner to how the transmitter broadcasts its unique identifier. This information can then be stored for later use or analysis);
K1 does not disclose the below limitation:	at least one receiver;	at least one transmitter; and	a processor configured to:
C1 does disclose the below limitation:	at least one receiver (C1 Fig 3A communications interface(s) 308);	at least one transmitter (Fig 3A communications interface(s) 308); and	a processor (Fig 3A processor 305) configured to:	store or update a profile comprising the identifier of the wireless device on a storage facility, the profile enabling a device for transmitting information to transmit information to the mobile device (Pg. 9 Lines 3-7, Pg. 12 lines 24-26 data recorded by the mobile device software application 160 is transferred or uploaded to the computer server 180. The uploaded data is processed and the relevant records in the database software application 182 are updated to reflect the latest location of the relevant Bluetooth tag);	use the at least one receiver to receive a request from a device for transmitting information, the request requesting the device registry to transmit at least part of the profile to the device for transmitting information, the at least part of the profile enabling the device for transmitting information to transmit information to the mobile device (Pg. 9 lines 15-21 database software application 182 maintains up to-date records of assets and their location based on remote detection, identification and/or tracking of Bluetooth tags … users of the system 100 can remotely interrogate the database software application 182 to determine the current location of a particular registered asset);	obtain the at least one profile from the storage facility (Pg. 12 lines 32-33 alert may include asset identification data retrieved from the database software application 182 such as the wireless tag identification data);	use the at least one receiver to receive second information from the mobile device, the second information comprising the identifier of the wireless device and a new connection status indicating a state of the connection with the mobile device of the wireless device (Pg. 9 lines 9-13 mobile device software application 160 is downloaded to thousands or even hundreds of thousands of smartphones to facilitate substantial coverage for detecting, identifying and/or tracking registered assets); and	update or remove the profile stored on the storage facility upon receiving the second information (Pg. 9 lines 5-8 uploaded data is processed and the relevant records in the database software application 182 are updated to reflect the latest location of the relevant Bluetooth tag and associated asset).
K1 and C1 do not disclose the below limitation:	a new connection status indicating a state of the connection;
H1 does disclose the below limitation:	a new connection status indicating a state of the connection (H1 Par 101 profiles can be generated to include at least some of the information stored within the configuration profile, such as a device name, a connection status, etc.);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the management of connected devices disclosed in K1 with the tracking and storage of information of connected devices as disclosed in C1, and further with the usage of a connection status to help assist with the connected device management, as disclosed in H1. Managing connected devices, such as in the instant IoT environment of the Bluetooth tags of K1, has strict requirements on device management. Applying local caching and/or a centralized server as disclosed in C1 to track the multitude of connected devices reduces strain on the network management device. Further, a connection status, such as the one in H1, is well-known in the art and is likely to be used when determining what devices, if any, are currently connected to a network. All of these arts are directed to managing wireless devices, which is the same problem the instant device is attempting to solve. Therefore, it would have been obvious to combine K1, C1 and H1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, K1 discloses the below limitation:	using the at least one receiver to determine that a the wireless device has newly connected to the mobile device (K1 Fig 1 Bluetooth tag 120; Par 22 the recipient mobile device could establish a connection with or via the transmitting mobile device in order to gain access to the context-sensitive information);	using the at least one transmitter to transmit first information to at least one device registry, the first information comprising an identifier of the wireless device (3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);	using the at least one receiver to determine that a connection status indicating a state of the connection with the mobile device of the wireless device has changed to a new connection status (Par 53 a mobile device configured to receive the unique identifier from the wireless transmitter and to obtain context-sensitive information associated with the unique identifier; Par 60 algorithm encodes the unique identifier in response to a data source wherein the data source comprises at least one of sensor data; alert data; asset tracking data; status data; encryption; event data; external stimulus data or sequential portions of a sequence of data);	updating or removing the profile stored on the storage means if the connection status of said wireless device has changed to the new status (Par 22 context-sensitive information may be stored or cached on the recipient mobile device; Par 153 UUID can be updated depending on the location of the mobile device running the tag software or application);(Par 138 a cache of information may be preloaded on to the mobile device 110 and the context-sensitive information associated with the received UUID can be displayed immediately, even without an internet connection); and	using the at least one transmitter to transmit the at least one of the data and the request to the wireless device if the wireless device is determined to be currently connected to the mobile device (Par 46 the transmitter may be configured to receive and store unique identifiers of mobile devices within its proximity. The mobile devices can be configured to broadcast such a unique identifier in a similar manner to how the transmitter broadcasts its unique identifier. This information can then be stored for later use or analysis).
K1 does not disclose the below limitation:	at least one receiver,	a storage means, and	at least one transmitter, the method comprising:	storing or updating a profile corresponding to the wireless device on a storage means;	using the at least one transmitter to transmit second information to the at least one device registry if the connection status of the wireless device has changed to the new connection status, the second information comprising the identifier of said wireless device and said new status;	using the at least one receiver to receive information from a device for 
C1 does disclose the below limitation:	at least one receiver (C1 Fig 3A communications interface(s) 308),	a storage means (Fig 3A internal storage 309), and	at least one transmitter (Fig 3A communications interface(s) 308), the method comprising:	storing or updating a profile corresponding to the wireless device on a storage means (Pg. 8 lines 27-30 When a registered Bluetooth tag is detected by one of the smartphones 130, 132, 140, and 150, the mobile device software application 160 running on that smartphone records data relating to the current location of the Bluetooth tag);	using the at least one transmitter to transmit second information to the at least one device registry if the connection status of the wireless device has changed to the new connection status, the second information comprising the identifier of said wireless device and said new status (Pg. 9 Lines 3-7, Pg. 12 lines 24-26 data recorded by the mobile device software application 160 is transferred or uploaded to the computer server 180. The uploaded data is processed and the relevant records in the database software application 182 are updated to reflect the latest location of the relevant Bluetooth tag);	using the at least one receiver to receive information from a device for transmitting information, the information comprising an identifier of the wireless device and further comprising at least one of data and a request (Pg. 8 lines 31-33 Data recorded by the mobile device software application 160 typically comprises, but is not limited to: The unique or substantially unique identifier of the Bluetooth tag);
K1 and C1 do not disclose the below limitation:	a connection status indicating a state of the connection;
H1 does disclose the below limitation:	a connection status indicating a state of the connection (H1 Par 101 profiles can be generated to include at least some of the information stored within the configuration profile, such as a device name, a connection status, etc.);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the management of connected devices disclosed in K1 with the tracking and storage of information of connected devices as disclosed in C1, and further with the usage of a connection status to help assist with the connected device management, as disclosed in H1. Managing connected devices, such as in the instant IoT environment of the Bluetooth tags of K1, has strict requirements on device management. Applying local caching and/or a centralized server as disclosed in C1 to track the multitude of connected devices reduces strain on the network management device. Further, a connection status, such as the one in H1, is well-known in the art and is likely to be used when determining what devices, if any, are currently connected to a network. All of these arts are directed to managing wireless devices, which is the same problem the instant device is attempting to solve. Therefore, it would have been obvious to combine K1, C1 and H1.
Claim 4, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over K1, C1 and H1 and further in view of Burge (US 20110225368 A1), hereafter B1.
Regarding Claim 4, K1, C1 and H1 disclose the limitations of Claim 1.
C1 further discloses the below limitation:	to use said at least one transmitter to transmit the second information to the device registry if the wireless device is no longer connected to the mobile device, the new connection status of the second information informing the at least one device registry that the wireless device is no longer connected to the mobile device (C1 Pg. 9 lines 24-29 mobile device software application 160 nevertheless continues to obtain and store data representative of asset movement and/or status from Bluetooth tags associated with those assets. Once the mobile device returns to communications range, the stored or buffered data is uploaded to the database software application 182.).
K1, C1 and H1 do not disclose the below limitations:	wherein the processor is configured to use said at least one receiver to determine that the wireless device is no longer connected to the mobile device,	to update or remove the profile stored on the storage means if the wireless device is no longer connected to the mobile device;
B1 does disclose the below limitations:	wherein the processor is configured to use said at least one receiver to determine that the wireless device is no longer connected to the mobile device (B1 Fig 7B step 732, Par 77 In the event of a disconnect, or when all data is transmitted, then the connection is closed. Lastly, the timer interval is enable to allow communication with the remote server),	to update or remove the profile stored on the storage means if the wireless device is no longer connected to the mobile device (Par 70 mobile device 214 contains a pre-set constant (Wset), which denotes the Working Set window size for maximum allowable time between accesses … resulting record set is further filtered to remove stale (i.e. out of date) records; such that the difference between the mobile Time context and the last access time is greater than the Wset);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1, H1 and B1, to combine the aforementioned device with the ability to remove entries to the connected device registry as disclosed in B1. Removing device that are no longer a part of the network (i.e. out of date or stale records) reduces the size of the registry and increases the speed with which the device can parse through the registry. Therefore, it would have been obvious to combine K1, C1, H1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, K1 discloses the below limitation:	using the at least one receiver to receive first information from a mobile device, the first information comprising an identifier of a wireless device connected to the mobile device (K1 Fig 3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);	obtaining the at least one profile from the storage facility (Par 28 remote server may use this location information as a measure of the location of the transmitter (e.g. wireless device) to provide the relevant context-sensitive information to the mobile device);	using the at least one receiver to receive second information from the mobile device, the second information comprising the identifier of the wireless device and a new connection status indicating a state of the connection with the mobile device of the wireless device (Fig 3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);
K1 does not disclose the below limitation:	at least one receiver and at least one transmitter;	storing or updating a profile comprising the identifier of the wireless device on a storage facility, the profile enabling a device for transmitting information to transmit information to the mobile device;	using the at least one receiver to receive a request from a device for transmitting information, the request requesting transmission of at least part of the profile to said device for transmitting information, the at least part of the profile enabling the device for transmitting information to transmit information for the wireless device to the mobile device;	using the at least one transmitter to transmit the at least part of profile to the device for transmitting information;
C1 does disclose the below limitation:	at least one receiver and at least one transmitter (C1 Fig 3A communications interface(s) 308);	storing or updating a profile comprising the identifier of the wireless device on a (Fig 1, Pg. 8 23-26 each of smartphones 130, 132, 140, and 150 is capable of communicating with the computer server 180 to transfer data relating to registered Bluetooth tags detected ad/or identified by the mobile device software application 160 running on the smartphones);	using the at least one receiver to receive a request from a device for transmitting information, the request requesting transmission of at least part of the profile to said device for transmitting information, the at least part of the profile enabling the device for transmitting information to transmit information for the wireless device to the mobile device (Pg. 9 Lines 3-7, Pg. 12 lines 24-26 data recorded by the mobile device software application 160 is transferred or uploaded to the computer server 180. The uploaded data is processed and the relevant records in the database software application 182 are updated to reflect the latest location of the relevant Bluetooth tag);	using the at least one transmitter to transmit the at least part of profile to the device for transmitting information (Pg. 8 lines 27-30 When a registered Bluetooth tag is detected by one of the smartphones 130, 132, 140, and 150, the mobile device software application 160 running on that smartphone records data relating to the current location of the Bluetooth tag);
K1 and C1 do not disclose the below limitation:	a new connection status indicating a state of the connection;
H1 does disclose the below limitation:	a new connection status indicating a state of the connection (H1 Par 101 profiles can be generated to include at least some of the information stored within the configuration profile, such as a device name, a connection status, etc.);
K1, C1 and H1 do not disclose the below limitations:	updating or removing the profile stored on the storage facility upon receiving the second information.
B1 does disclose the below limitations:	updating or removing the profile stored on the storage facility upon receiving the second information (B1 Par 70 mobile device 214 contains a pre-set constant (Wset), which denotes the Working Set window size for maximum allowable time between accesses … resulting record set is further filtered to remove stale (i.e. out of date) records; such that the difference between the mobile Time context and the last access time is greater than the WSet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1, H1 and B1, to combine the management of connected devices disclosed in K1 with the tracking and storage of information of connected devices as disclosed in C1, and further with the usage of a connection status to help assist with the connected device management, as disclosed in H1 and the ability to remove entries to the registry as disclosed in B1. Managing connected devices, such as in the instant IoT environment of the Bluetooth tags of K1, has strict requirements on device management. Applying local caching and/or a centralized server as disclosed in C1 to track the multitude of connected devices reduces strain on the network management device. It is also useful to have the ability to remove entries to the database or registry once the associated devices are no longer a B1. Removing unneeded entries to the registry makes it easier to parse and faster to find needed information. Further, a connection status, such as the one in H1, is well-known in the art and is likely to be used when determining what devices, if any, are currently connected to a network. All of these arts are directed to managing wireless devices, which is the same problem the instant device is attempting to solve. Therefore, it would have been obvious to combine K1, C1, H1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, K1 discloses the below limitation:	using the at least one receiver to determine that the wireless device has newly connected to the mobile device (K1 Fig 1 Bluetooth tag 120; Par 22 the recipient mobile device could establish a connection with or via the transmitting mobile device in order to gain access to the context-sensitive information);	using the at least one transmitter to transmit first information to at least one device registry, the first information comprising an identifier of the wireless device (Fig 3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);	determining from profiles stored on the storage means whether the wireless device is currently connected to the mobile device (Par 138 a cache of information may be preloaded on to the mobile device 110 and the context-sensitive information associated with the received UUID can be displayed immediately, even without an internet connection); and	using the at least one transmitter to transmit the at least one of the data and the request to the wireless device if the wireless device is determined to be currently (Par 46 the transmitter may be configured to receive and store unique identifiers of mobile devices within its proximity. The mobile devices can be configured to broadcast such a unique identifier in a similar manner to how the transmitter broadcasts its unique identifier. This information can then be stored for later use or analysis).
K1 does not disclose the below limitation:	at least one receiver,	a storage means, and	at least one transmitter, the operations including:	storing or updating a profile corresponding to the wireless device on a storage means;	using the at least one transmitter to transmit second information to the at least one device registry if the connection status of the wireless device has changed to the new connection status, the second information comprising the identifier of the wireless device and the new connection status;	using the at least one receiver to receive information from a device for transmitting information, the information comprising an identifier of the wireless device and further comprising at least one of data and a request;
C1 does disclose the below limitation:	at least one receiver (C1 Fig 3A communications interface(s) 308),	a storage means (Fig 3A internal storage 309), and	at least one transmitter (Fig 3A communications interface(s) 308), the operations including:(Fig 1, Pg. 8 23-26 each of smartphones 130, 132, 140, and 150 is capable of communicating with the computer server 180 to transfer data relating to registered Bluetooth tags detected ad/or identified by the mobile device software application 160 running on the smartphones);	using the at least one transmitter to transmit second information to the at least one device registry if the connection status of the wireless device has changed to the new connection status, the second information comprising the identifier of the wireless device and the new connection status (Pg. 9 Lines 3-7, Pg. 12 lines 24-26 data recorded by the mobile device software application 160 is transferred or uploaded to the computer server 180. The uploaded data is processed and the relevant records in the database software application 182 are updated to reflect the latest location of the relevant Bluetooth tag);	using the at least one receiver to receive information from a device for transmitting information, the information comprising an identifier of the wireless device and further comprising at least one of data and a request (Pg. 8 lines 31-33 Data recorded by the mobile device software application 160 typically comprises, but is not limited to: The unique or substantially unique identifier of the Bluetooth tag);
K1 and C1 do not disclose the below limitation:	a connection status indicating a state of the connection;
H1 does disclose the below limitation:	a connection status indicating a state of the connection (H1 Par 101 profiles can be generated to include at least some of the information stored within the configuration profile, such as a device name, a connection status, etc.);
K1, C1 and H1 do not disclose the below limitation:	updating or removing the profile stored on the storage means if the connection status of the wireless device has changed to the new connection status;
B1 does disclose the below limitation:	updating or removing the profile stored on the storage means if the connection status of the wireless device has changed to the new connection status (B1 Par 70 mobile device 214 contains a pre-set constant (Wset), which denotes the Working Set window size for maximum allowable time between accesses … resulting record set is further filtered to remove stale (i.e. out of date) records; such that the difference between the mobile Time context and the last access time is greater than the WSet);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the management of connected devices disclosed in K1 with the tracking and storage of information of connected devices as disclosed in C1, and further with the usage of a connection status to help assist with the connected device management, as disclosed in H1 and the ability to remove entries to the registry as disclosed in B1. Managing connected devices, such as in the instant IoT environment of the Bluetooth tags of K1, has strict requirements on device management. Applying local caching and/or a centralized server as disclosed in C1 to track the multitude of connected devices reduces strain on the network management device. It is also useful to have the ability to B1. Removing unneeded entries to the registry makes it easier to parse and faster to find needed information. Further, a connection status, such as the one in H1, is well-known in the art and is likely to be used when determining what devices, if any, are currently connected to a network. All of these arts are directed to managing wireless devices, which is the same problem the instant device is attempting to solve. Therefore, it would have been obvious to combine K1, C1, H1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, K1 discloses the below limitation:	using the at least one receiver to receive first information from a mobile device, the first information comprising an identifier of a wireless device connected to the mobile device (K1 Fig 3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);	obtaining the at least one profile from the storage facility; using the at least one transmitter to transmit the at least part of the profile to the device for transmitting information (Par 28 remote server may use this location information as a measure of the location of the transmitter (e.g. wireless device) to provide the relevant context-sensitive information to the mobile device);	using the at least one receiver to receive second information from the mobile device, the second information comprising the identifier of the wireless device and a new connection status indicating a state of the connection with the mobile device of the wireless device (Fig 3A step 206 App receives UUID(s) & contacts server;  Par 13 unique identifier comprises a Universally Unique Identifier (UUID) or a MAC address);
K1 does not disclose the below limitation:	A non-transitory computer readable medium having stored thereon at least one software code portion that, when executed on a computer system, causes the computing system to carry out operations for a device hosting a device registry;	at least one receiver and at least one transmitter;	storing or updating a profile comprising the identifier of the wireless device on a storage facility, the profile enabling a device for transmitting information to transmit information to the mobile device;	using the at least one receiver to receive a request from a device for transmitting information, the request requesting transmission of at least part of the profile to the device for transmitting information, the at least part of the profile enabling the device for transmitting information to transmit information for the wireless device to the mobile device;
C1 does disclose the below limitation:	A non-transitory computer readable medium (C1 Fig 3A internal storage 309) having stored thereon at least one software code portion that, when executed on a computer system, causes the computing system to carry out operations for a device hosting a device registry;	at least one receiver and at least one transmitter (Fig 3A communications interface(s) 308);	storing or updating a profile comprising the identifier of the wireless device on a (Fig 1, Pg. 8 23-26 each of smartphones 130, 132, 140, and 150 is capable of communicating with the computer server 180 to transfer data relating to registered Bluetooth tags detected ad/or identified by the mobile device software application 160 running on the smartphones);	using the at least one receiver to receive a request from a device for transmitting information, the request requesting transmission of at least part of the profile to the device for transmitting information, the at least part of the profile enabling the device for transmitting information to transmit information for the wireless device to the mobile device (Pg. 9 Lines 3-7, Pg. 12 lines 24-26 data recorded by the mobile device software application 160 is transferred or uploaded to the computer server 180. The uploaded data is processed and the relevant records in the database software application 182 are updated to reflect the latest location of the relevant Bluetooth tag);
K1 and C1 do not disclose the below limitation:	a new connection status indicating a state of the connection;
H1 does disclose the below limitation:	a new connection status indicating a state of the connection (H1 Par 101 profiles can be generated to include at least some of the information stored within the configuration profile, such as a device name, a connection status, etc.);
K1, C1 and H1 do not disclose the below limitations:	updating or removing the profile stored on the storage facility upon receiving the second information.
(B1 Par 70 mobile device 214 contains a pre-set constant (Wset), which denotes the Working Set window size for maximum allowable time between accesses … resulting record set is further filtered to remove stale (i.e. out of date) records; such that the difference between the mobile Time context and the last access time is greater than the WSet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of K1, C1 and H1, to combine the management of connected devices disclosed in K1 with the tracking and storage of information of connected devices as disclosed in C1, and further with the usage of a connection status to help assist with the connected device management, as disclosed in H1 and the ability to remove entries to the registry as disclosed in B1. Managing connected devices, such as in the instant IoT environment of the Bluetooth tags of K1, has strict requirements on device management. Applying local caching and/or a centralized server as disclosed in C1 to track the multitude of connected devices reduces strain on the network management device. It is also useful to have the ability to remove entries to the database or registry once the associated devices are no longer a part of the network, as disclosed in B1. Removing unneeded entries to the registry makes it easier to parse and faster to find needed information. Further, a connection status, such as the one in H1, is well-known in the art and is likely to be used when determining what devices, if any, are currently connected to a network. All of these arts are directed to managing wireless devices, which is the same problem the instant K1, C1, H1 and B1 to obtain the invention, as specified in the instant claim.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412